                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MB FINANCIAL, INC. and MB FINANCIAL                   )
BANK, N.A.,                                           )
                                                      )
                       Plaintiffs,                    )       Case No. 17 C 8866
                                                      )
       v.                                             )
                                                      )       Judge Robert W. Gettleman
THOMAS HART and PRIMELENDING, a                       )
Plainscapital Company,                                )
                                                      )
                       Defendants.                    )

                          MEMORANDUM OPINION AND ORDER

       Plaintiffs MB Financial, Inc. and MB Financial Bank, N.A. (“plaintiffs”) brought the

instant case against defendants Thomas Hart and PrimeLending (“PrimeLending”) alleging that

Hart improperly solicited plaintiffs’ employees to work for PrimeLending within one year of his

termination, in violation of the terms of a Protective Covenants Agreement (the “PCA”) that Hart

had entered into with plaintiffs. Plaintiffs also allege tortious interference with contract against

PrimeLending. The PCA contained a forum-selection clause designating the “state or federal

courts located in DuPage County, Illinois” as having exclusive venue for disputes arising from

the PCA. Defendants moved to dismiss for improper venue pursuant to Fed. R. Civ. P. 12(b)(3)

or, in the alternative, to transfer pursuant to 28 U.S.C. §§ 1404(a) or 1406(a). The court denied

defendants’ motion and directed defendants to answer the complaint. MB Financial, Inc. v.

Hart, 2018 WL 3920715 (N.D. Ill. Aug. 16, 2018). Defendants answered the complaint and

Hart filed a counterclaim against plaintiffs alleging a breach of a separate Retail Mortgage VP

Branch Manager Incentive Compensation Plan (the “Incentive Plan”), a violation of New York
Labor Law §193, et seq., a violation of the Illinois Wage Payment and Collection Act, 820 ILCS

115/1 et seq., or, alternatively, unjust enrichment based on plaintiffs’ failure to pay commissions

to Hart under the Incentive Plan. Plaintiffs have moved to compel arbitration of Hart’s

counterclaim and either dismiss it or stay it pending arbitration. For the reasons discussed

below, plaintiffs’ motion to compel arbitration is granted.

                                           BACKGROUND

       Defendant Thomas Hart, a New York citizen, was employed by Cole Taylor Bank in

Rochester, New York from 2012 until plaintiffs acquired Cole Taylor Bank in 2014 and became

Hart’s employer. Plaintiff MB Financial, Inc. is a Delaware corporation with its principal place

of business in Chicago, Illinois. Plaintiff MB Financial, N.A. is a national banking association

also headquartered in Chicago, Illinois.

       In 2015, plaintiffs presented Hart with a PCA, which he signed. The PCA included an

employee non-solicitation provision and forum-selection clause. The forum-selection clause

specifies:

       The exclusive venue for any litigation between Employee and the Bank for any
       dispute arising out of or relating to this Agreement shall be the state or federal
       courts located in DuPage County, Illinois, and Employee hereby consents to any
       such court’s exercise of personal jurisdiction over Employee for such purpose.

       Hart’s employment with plaintiffs terminated in April 2017, and he began working for

PrimeLending soon after. Plaintiffs allege that Hart violated his obligations under the PCA by

recruiting MB employees to join PrimeLending. Each of these employees resides and works in

New York. Plaintiffs further allege that defendant PrimeLending assisted Hart in his

solicitation, despite its awareness of the terms of the PCA. PrimeLending is incorporated in


                                                 2
Texas. Its principal place of business is in Dallas, Texas. PrimeLending maintains multiple

offices in Illinois and accepts applications for credit from Illinois residents.

       In 2015, Hart was promoted to the position of Retail Mortgage VP Branch Manager for

the plaintiffs’ Rochester office. MB Financial Bank, N.A. implemented a Retail Mortgage VP

Branch Manager Incentive Compensation Plan, which took effect on January 1, 2017. This

Incentive Plan governed some of Hart’s compensation. In his counterclaim Hart alleges that

plaintiffs failed to compensate him under the Incentive Plan. The incentive plan contains the

following mandatory arbitration clause:

       (a) Except as provided below, the Company and team member agree to arbitrate
       any and all current or future disputes, controversies or claims arising out of or
       relating to this Plan, or any arrangements relating to the Plan or contemplated in
       the Plan or the breach, termination or invalidity of the Plan (collectively,
       “Claims”). . . . Arbitration is the exclusive forum for the resolution of such
       disputes, and the parties mutually waive their right to a trial before a judge or jury
       in federal or state court or before a Governmental agency in favor of arbitration.

                                           DISCUSSION

       Plaintiffs have moved to compel arbitration of the counterclaim based on the arbitration

clause in the Incentive Plan. Plaintiffs argue that the counterclaims are subject to arbitration

because they “aris[e] out of or relat[e] to” the Incentive Plan. Defendant does not dispute that

the arbitration clause is valid and enforceable. Rather, defendant argues that the PCA is also

subject to the Incentive Plan’s arbitration clause and that plaintiffs waived their right to arbitrate

the counterclaims by bringing their PCA claims in federal court instead of seeking arbitration.

       Under the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq., “arbitration may be

compelled if the following three elements are shown: a written agreement to arbitrate, a dispute

within the scope of the arbitration agreement, and a refusal to arbitrate.” Zurich Am. Ins. Co. v.

                                                   3
Watts Indus., Inc., 417 F.3d 682, 687 (7th Cir. 2005) (citing 9 U.S.C. § 4). Courts review a

motion to compel arbitration under a summary judgment standard in accordance with Federal

Rule of Civil Procedure 56(c). Tickanen v. Harris & Harris, Ltd., 461 F. Supp. 2d 863, 866

(E.D. Wis. 2006). To defeat such a motion, “[t]he party opposing arbitration must identify a

triable issue of fact concerning the existence of the agreement . . . .” Tinder v. Pinkerton Sec.,

305 F.3d 728, 735 (7th Cir. 2002).

       Congress expressed a national policy favoring arbitration by passing the FAA. Zurich

Am. Ins. Co. v. Watts Indus., 466 F.3d 577, 580 (7th Cir. 2006) (“The FAA is Congress’s

manifestation of a national policy favoring arbitration and results in the placement of arbitration

agreements on equal footing with all other contracts.”). Accordingly, when there is a doubt of

the scope of arbitrable issues, courts “should resolve that doubt ‘in favor of arbitration.’” Green

Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 452 (2003) (quoting Mitsubishi Motors Corp v. Soler

Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985)). A party, however, may waive its right to

arbitration if it “act[s] inconsistently with the right to arbitrate.” Armstrong v. Lasalle Bank

Nat’l Ass’n, 552 F.3d 613, 616 (7th Cir. 2009) (quoting Halim v. Great Gatsby’s Auction

Gallery, Inc., 516 F.3d 557, 572 (7th Cir. 2008)).

       In the instant case, there is no dispute that the arbitration agreement is valid or that the

counterclaims are covered by the agreement. Rather, the dispute is whether the PCA is subject

to the arbitration clause contained in the Incentive Plan, and whether by filing their PCA claims

in federal court plaintiffs’ have waived their right to arbitrate the counterclaims.

       Defendant claims that the PCA “repeatedly discusses and refers to Plaintiffs’ incentive

plans . . . .” The Incentive Plan, however, did not take effect until January 1, 2017,

                                                  4
approximately seventeen months after the PCA was signed by defendant. Thus, to the extent the

PCA refers to an incentive plan it must refer to a different, prior plan with which the court has

not been provided. Regardless, the PCA does not incorporate an arbitration clause from a prior

incentive plan and, in fact, has a forum-selection clause specifically choosing the “state or

federal courts located in DuPage County, Illinois.” Plaintiffs’ claims are based on a breach of

the PCA and are properly brought in federal court.

       Even if the PCA was subject to the arbitration clause, plaintiffs have not waived their

right to arbitrate the counterclaims. Courts, not arbitrators, determine whether a party has

waived its right to arbitration through litigation conduct. See, e.g., Banc of Am. Secs. LLC v.

Independence Tube Corp., 2010 WL 1780321, *4, *6 (N.D. Ill. May 4, 2010). This

determination is made based on whether the party has acted consistently with the right to

arbitrate. Armstrong, 552 F.3d at 616. Courts look at the totality of the circumstances when

the alleged waiver is implicit. Grumhaus v. Comerica Sec., Inc., 223 F.3d 648, 651 (7th Cir.

2000). In accordance with the forum-selection clause of the PCA, plaintiffs filed their PCA

claims in federal court. Relying on this clause cannot be understood to be acting inconsistently

with the right to arbitrate claims arising from a separate contract.

       Moreover, such a waiver excludes arbitration only when the same cause of action has

been litigated. Grumhaus, 223 F.3d at 652. In the instant case, the PCA claims and the claims

related to the Incentive Plan are legally and factually different. The PCA claims relate to an

alleged violation of a non-solicitation provision, whereas the claims under the Incentive Plan

allege a failure to pay commissions to a former employee. It is unclear whether the claims are

interdependent and whether the resolution of the arbitration question affects either or both

                                                  5
claims. While these claims may have facts in common, “different claims may arise from a

common factual basis, and . . . in one claim, a party may wish to waive arbitration while

preserving that right in the other.” Id. The issues in the instant case are sufficiently distinct.

                                          CONCLUSION

       For the foregoing reasons, plaintiffs’ motion to compel arbitration of defendant Hart’s

counterclaims (Doc. 38) is granted. Accordingly, defendant Thomas Hart’s counterclaims are

stayed pending arbitration. This matter is set for a status hearing on January 31, 2019 at 9:00

a.m.



ENTER:         January 24, 2019



                                              __________________________________________
                                              Robert W. Gettleman
                                              United States District Judge




                                                  6
